DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 06/23/2022. Claims 1-11 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 06/23/2022 has been entered. Applicant’s amendment to the claims has overcome the objection to claim 11 set forth in the previous Office action; accordingly, this objection has been withdrawn.
Response to Arguments
Applicant’s arguments filed 06/23/2022 have been fully considered.
On pages 4-5 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 102 because Levy does not anticipate the claims. Specifically, applicant has argued that “Levy is silent on the drone transmitting, over an air interface, information for enabling access by a device… While Levy discloses that a drone module 1104 transmits flight data to the control center 1108, this flight data does not enable access by the control center 1108 for controlling the drone 106 over a cellular mobile communication interface.”
The examiner respectfully disagrees, because Levy ¶ 65 discloses that “Drone module 1104 may communicate with central control server 1108 through… a cellular link,” and Levy ¶¶ 109-112 discloses that “the drone is identified based on a registered identification, for example, by obtaining the identification code from the drone and looking up the code in a drone registration and/or performance server 112 in communication with control server 1108,” and “As part of the registration process, drone related data (e.g., drone performance parameters, gross weight, maximum speed, climb rate, maximum flight range, maximum tolerated wind speeds, and/or certification data such as flight license expiration date) may be obtained and stored in association with the drone identifier, for example, stored in a drone identification database in communication with the control server.” Further, “the drone module may check whether the drone has obtained a valid flight authorization and/or certification. The drone module may prevent drone take off when no authorization is found, and/or when the authorization is invalid. The control center may provide the drone module with the pre-approved flight plan, and/or approved a propose plan (as described herein). When no flight plan has been authorized for the drone, the drone may be prevented from taking off by the onboard module and/or the control server.” Therefore, Levy discloses a drone that transmits an identification code over a cellular link so that a central control server can access drone-related data and a flight authorization/certification for enabling control of the drone, which teaches the transmission of “information for enabling access by the device of the recipient for controlling the mobile machine over a cellular mobile communication interface,” and the rejection of the claims is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 2016/0140851 A1), hereinafter Levy.
Regarding claim 1:
Levy discloses “A method of enabling a mobile machine (10) to provide information to a device (32) of a recipient, the method comprising the mobile machine transmitting over a first air interface (30) information for enabling access by the device of the recipient for controlling the mobile machine over a cellular mobile communication interface (40).” (See at least Levy ¶¶ 12, 65, and 110-112: “a system for navigation of a drone through a geographical air space, the system comprising: a drone communication interface configured to transmit data to at least one drone and receive data transmitted by the at least one drone; a central drone control server in communication with the drone interface,” where “Drone module 1104 may communicate with central control server 1108 through a communication link, for example, a predefined frequency band selected based on the local geographical environment, a dedicated link, a public network (e.g., internet), a cellular link, and/or combinations thereof.” Further, “As part of the registration process, drone related data… may be obtained and stored in association with the drone identifier, for example, stored in a drone identification database in communication with the control server. Some or all of the registration details (e.g., expiration date) may also be stored in the drone module itself. The onboard data may be provided to one or more respective control centers as the drone travels. The drone registration may be transmitted to the control center after undergoing approval and/or encoding by an authority, for example, a flight certification authority.” The drone and the control center read on the claimed mobile machine and device of the recipient, respectively.)
	Regarding claim 2:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the information is used to obtain at least one of, and optionally a plurality of in any combination, an identification of the mobile machine, an identification of an owner of the mobile machine, an identification of a type of the mobile machine and capabilities supported by the mobile machine, an identification of interworking capabilities of the mobile machine with a cellular modem, a selection of a mobile communications network for enabling connectivity to the mobile machine.” (See at least Levy ¶¶ 108-109: “Optionally the drone is identified based on a registered identification, for example, by obtaining the identification code from the drone and looking up the code in a drone registration and/or performance server 112 in communication with control server 1108.” The “registered identification” of the drone reads on the claimed “identification of the mobile machine.”)
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, the information being used “to obtain at least one of, and optionally a plurality of in any combination, an identification of the mobile machine, an identification of an owner of the mobile machine, an identification of a type of the mobile machine and capabilities supported by the mobile machine, an identification of interworking capabilities of the mobile machine with a cellular modem, a selection of a mobile communications network for enabling connectivity to the mobile machine” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of, and optionally a plurality of in any combination” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “identification of the mobile machine” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the information is of a nature such that the information may change with time.” (See at least Levy ¶¶ 127 and 141: “real time flight parameters are transmitted from the drone to the central control server, for example, direction of flight (e.g., in three dimensions), speed of flight, and altitude.” These parameters are each examples of information that would change over time.)
	Regarding claim 5:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the information consists of a registered identity of the mobile machine enabling the recipient to obtain information for controlling the mobile machine from a secure repository.” (See at least Levy ¶¶ 108-112: “Optionally the drone is identified based on a registered identification, for example, by obtaining the identification code from the drone and looking up the code in a drone registration and/or performance server 112 in communication with control server 1108.” Further, “As part of the registration process, drone related data (e.g., drone performance parameters, gross weight, maximum speed, climb rate, maximum flight range, maximum tolerated wind speeds, and/or certification data such as flight license expiration date) may be obtained and stored in association with the drone identifier, for example, stored in a drone identification database in communication with the control server.”)
	Regarding claim 10:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the information is used to establish a quality of service setting for communications between the mobile machine and the device of the recipient.” (See at least Levy ¶¶ 167-169: “The drone may periodically send a self location message to the control server, and wait for the control server to respond with an acknowledgement or a specific command (e.g., change route). When the drone does not receive the expected response after a predefined period of time, the drone may initiate a communication loss procedure that first tries to re-establish the communication loss by re-transmission of the self location message. A communication flight plan may then be followed.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levy as applied to claim 1 above, and further in view of Suiter (US 9,821,910 B1).
Regarding claim 3:
Levy discloses the “method according to claim 1,” but does not specifically disclose “wherein the information is transmitted in a broadcast mode.” However, Suiter does teach this limitation. (See at least Suiter col. 6 ll. 15-25 and col 13 ll. 43-55: “ADS-B In and/or ADS-B Out antennae are used by the UAV 102 to broadcast and receive operational data,” and “One or more UAVs 102, or a class of UAVs, or all UAVs, may be configured to periodically transmit (e.g., as ADS-B Out messages via the onboard transponder 114) identification and position information to the ATC 108.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone navigation method disclosed by Levy by transmitting the information in a broadcast mode as taught by Suiter, because this modification is considered to be combining prior art elements according to known methods to yield predictable results.
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as applied to claim 1 above, and further in view of Dobbins (US 9,688,399 B1).
	Regarding claim 6:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the mobile machine is an unmanned aerial vehicle.” (See at least Levy ¶¶ 2 and 62: “The present invention, in some embodiments thereof, relates to systems and methods for drone navigation,” and “Examples of drones 1106 include autonomous unmanned vehicles.”)
Levy does not specifically disclose that “the information is used such that the device of the recipient is able to perform a negotiation method to enable a handover of flight control.” However, Dobbins does teach this limitation. (See at least Dobbins col. 4 l. 64-col 5 l. 19 and col. 7 l. 37-col. 8 l. 19: “Some surveillance aircraft have been equipped with a plurality of cameras whereby operators may point the cameras from a remote station or from a station on-board the aircraft. There are known systems which include a method of command and control through various means to guide the direction of a surveillance aircraft and to point a camera. These control means may include prompting through an internet link to operate part of the system. Other systems provide a means to hand-over the flight control of an aircraft, or the camera, to a remote operator.” Further, operators can enter a “queue to become the pilot for the aircraft. As only one pilot 26 may control the aircraft 10, this is a single task alternated between those in a camera operator 26 position, and is available only to those users in the queue who have been prequalified to pilot the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone navigation method disclosed by Levy by allowing for the handover of control of the vehicle as taught by Dobbins, because this modification provides “the capacity for managing multiple customers who can view images in real-time from a remote location, and have the option to safely direct the camera and flight path, much like a UAV, without each customer needing to obtain their own unmanned system, FAA certifications, and FAA authorizations.” (See at least Dobbins col. 2 ll. 18-24.)
	Regarding claim 7:
Levy discloses the “method according to claim 1,” and Levy further discloses “wherein the mobile machine is an unmanned aerial vehicle.” (See at least Levy ¶¶ 2 and 62: “The present invention, in some embodiments thereof, relates to systems and methods for drone navigation,” and “Examples of drones 1106 include autonomous unmanned vehicles.”)
Levy does not specifically disclose that “the information is used such that the device of the recipient is able to perform a negotiation method to enable a handover of control of a camera associated with the unmanned aerial vehicle.” However, Dobbins does teach this limitation. (See at least Dobbins col. 4 l. 64-col 5 l. 19 and col. 7 l. 37-col. 8 l. 19: “Some surveillance aircraft have been equipped with a plurality of cameras whereby operators may point the cameras from a remote station or from a station on-board the aircraft. There are known systems which include a method of command and control through various means to guide the direction of a surveillance aircraft and to point a camera. These control means may include prompting through an internet link to operate part of the system. Other systems provide a means to hand-over the flight control of an aircraft, or the camera, to a remote operator.” Further, after a “camera viewer 60 is qualified and in the queue, he may continue to view while standing-by until a camera operator or pilot relinquishes his/her operator-pilot 26 position. In this diagram there are four camera operator/pilot queue positions 74, 76, 78, and 80. Each of these positions represent a camera operators 26 that has control over respective ones of the four camera units 82, 84, 86, or 88.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone navigation method disclosed by Levy by allowing for the handover of control of the vehicle camera as taught by Dobbins, because “in our present society privacy and socially sensitive data (imagery, etc.) is subject to certain controls, even if they are legally obtained. One aspect of the present system is to allow for the Provider/Licensee or Licensor (i.e. Managers of the surveillance service—See FIG. 6 under the Failsafe System column) to filter out or block objectionable surveillance for whatever reason. Further, it is anticipated that all participants, whether a Visitor, Client, ProClient, Operator, Pilot, ProPilot/Operator, Commercial Pilot/Operator, Sponsor, Provider/Licensee, or Licensor (also See FIG. 6) will have access to some form of reporting, monitoring, and/or overriding of inappropriate data feeds (imagery, etc.), up to and including termination of the mission.” (See at least Dobbins col. 12 l. 56-col. 13 l. 9.)
Regarding claim 9:
Levy in combination with Dobbins discloses the “method according to claim 6,” and Levy further discloses “wherein the information includes at least one of information about an altitude of the vehicle, a trajectory of the vehicle and an activation state of a camera associated with the vehicle.” (See at least Levy ¶ 141: “At 602, real time flight parameters are transmitted from the drone to the central control server, for example… altitude.”)
Note that under the broadest reasonable interpretation (BRI) of claim 9, consistent with the specification, the information including “at least one of information about an altitude of the vehicle, a trajectory of the vehicle and an activation state of a camera associated with the vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “altitude of the vehicle” has been addressed here, the claim is still rejected in its entirety.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in combination with Dobbins as applied to claim 6 above, and further in view of Sait (US 10,073,449 B1).
	Regarding claim 8:
Levy in combination with Dobbins discloses the “method according to claim 6, and Levy further discloses that “commands are exchanged between the device of the recipient and the unmanned aerial vehicle over the cellular mobile communication interface and a user equipment function deployed inside the unmanned aerial vehicle.” (See at least Levy ¶¶ 62-65: “Control center 1108 monitors and/or controls drones 1106 flying through a designated geographical air space 1112” and “Drone module 1104 may communicate with central control server 1108 through a communication link, for example, a predefined frequency band selected based on the local geographical environment, a dedicated link, a public network (e.g., internet), a cellular link, and/or combinations thereof.”)
Levy in combination with Dobbins does not specifically disclose “wherein the information includes an identifier of a mobile network operator for identifying the mobile network operator which is operating a cellular communication network that can be used to gain access to the unmanned aerial vehicle via the cellular mobile communication interface.” However, Sait does teach this limitation. (See at least Sait col. 3 ll. 27-53 and col. 12 ll. 19-31: “Interacting with the UAV for deployment 122 may include transmitting information to the UAV to allow the UAV to provide the data service 132 to the recipient computing device. For example, the information may include information from the request 112, such as the location, time frame, and type of the data service 132. The information may also include an identifier of the recipient computing device, tokens, credentials, and/or other security-related information to ensure that only the recipient computing device may receive the data service 132. Interacting with the UAV to receive the data may include using an interface, wired or wireless, to receive the data. Based on the data service 132, the data service management module may further direct and route the data to a computing resource of the server 120.” Further, “Once at the location or within a range of the location, the UAV 510 may authenticate 522 the recipient computing device 520 and the UAV 510 (e.g., a computing system of the UAV 510 or a service provider of the data service) and exchange data 524 as part of providing a portion of the data service.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone navigation method disclosed by Levy in combination with Dobbins by authenticating the recipient device and the data service provider as taught by Sait, because “In this manner, additional security measures may be implemented to ensure that the data service is provided to the proper recipient computing device. For example, the request may be considered as a user session, where the data service may be provided only if there is a valid user session.” (See at least Sait col. 7 l. 64-col. 8 l. 18.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levy as applied to claim 1 above, and further in view of Sait.
	Regarding claim 11:
Levy discloses the “method according to claim 1,” but does not specifically disclose “wherein the information is used to generate charging data records for communications between the mobile machine and the device of the recipient.” However, Sait does teach this limitation. (See at least Sait col. 11 ll. 38-51: “The track module 426 may be configured to receive and present status information associated with the data service. For example, the track module 426 may receive from the server or from the UAV… a progress of the data service in association with the server (e.g., amount of data that has been downloaded to the server from the UAV), billing information, and other data service-related information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone navigation method disclosed by Levy by generating billing information based on the amount of data downloaded to the server from the UAV as taught by Sait, because with this modification, “the user interface 420 may provide an easy, simple user interface to authenticate a user, request a data service, and track information about the data service. This may result in enhancing the user's experience by allowing the user to request and schedule requests for a data service and track information about the data service that may not be otherwise properly available over a network.” (See at least Sait col. 11 ll. 52-58.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662